                              UNITED SlATES DISTRJCT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                Plaintiff~


          v.                                                  Case No. I 8-CR-176

CHADWICK GRUBBS,

                                Defendant.



                                       PLEA AGREEMENT



       I.         The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Gregory J. Haanstad, Assistant United

States Attorney, and Kathryn E. Gilbert, Trial Attorney, Civil Rights Division, and the

defendant, Chadwick Grubbs, individually and by attorney Anderson M. Gansner, pursuant to

Rule l I of the Federal Rules of Criminal Procedure, enter into the following plea agreement:

                                             CHARGES

      2.          The defendant has been charged in each count of a seven-count indictment, which

alleges violations of Title 18, United States Code, Sections 247(a)(2), 247(d)(3), 844(e), and

876(c).

      3.          The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he has been

charged. Those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.




               Case 2:18-cr-00176-PP Filed 11/10/18 Page 1 of 14 Document 19
       4.       The defendant voluntarily agrees to plead guilty to the following counts set forth

in full as follows:

                                          COUNT FOUR

        THE GRAND JURY FURTHER CHARGES:

        On or about May 16, 2018, in the State and Eastern District of Wisconsin and elsewhere,

                                       CHADWICK GRUBBS

knowingly, through the use of the mail, willfully made a threat concerning an attempt and

alleged attempt being made, and to he made, to kill, injure, and intimidate individuals at the

Harry and Rose Samson .Family Jewish Community Center (-ICC) and unlawfully to damage and

destroy a building and real and personal property. to wit: the Harry and Rose Samson Family

Jewish Communily Center (JCC) and its contents, by means offire and an explosive.

        Jn violation of Title 18, United States Code, Section 844(e).

                                          COUNT FIVE

        THE GRAND JURY FURTHER CHARGES:

        On or about May 7, 2018, in the State and Eastern District of Wisconsin and elsewhere,

                                       CHADWICK GRUBBS

knowingly deposited in an aulhorized depository for mail matter, to be sent and delivered by the

Postal Service, a communication with or without a name or designating mark subscribed thereto,

addressed to another person, to wit: persons at the Harry and Rose Samson Family .Jewish

Community Center (JCC), and containing a threat to injure the person of the addressee and of

another, lo wit: persons at the JCC.

        In violation of Title 18, United States Code, Sec/ion 876(c).




                                                  2


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 2 of 14 Document 19
                                            COUNT SIX

       THE GRAND JURY FURTHER CHARGES:

       On or about May J5, 20 J8, in the State and Eastern District of Wisconsin and elsewhere.

                                       CHADWICK GRUBBS

knowingly deposiled in an aurhorized depository for mail matter, to be sent and delivered by the

Posral Service, a communication with or without a name or designating mark subscribedthereto,

addressed to another person, to wit: persons at the Harry and Rose Samson Family Jewish

Community Center (.!CC), and containing a threat to injure the person of the addressee and

another, to wit: persons at the JCC.

       In violation qfTitle 18, United States Code, Section 876(c).

      5.       The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offenses described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the facts in Attachment A

beyond a reasonable doubt. The defendant admits that these facts are true and correct and that

they establish his guilt beyond a reasonable doubt.

       This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, these

offenses.




                                                   3


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 3 of 14 Document 19
                                            PENALTIES

      6.       The parties understand and agree that the (lffenses to which the defendant wi 11

enter a plea of guilty carry the following maximum penalties;

                               Maximum                Maximum        Maximum
                               imprisonment           fine           supervised release

       Count Four:             Ten years              $250,000       Three years

       Count Five;             Five years             $250,000       Three years

       Count Six:              Five years             $250,000       Three years

       Count Seven:            Five years             $250,000       Three years

Each c\Junt also carries a mandatory special assessment of$ I 00.

      7.       The defendant ackn\Jwledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                             DISMISSAL OF REMAINING COUNTS

      8.       The government agrees t\J m\Jve to dismiss the remaining c\Junts of the indictment

at the time of sentencing.

                                            ELEMENTS

      9.       The parties understand and agree that in order to sustain the charge of making a

threat to injure or destroy property by means of fire or explosives, as set forth in Count Four, the

government must prove each \lfthe following propositi\Jns beyond a reasonable doubt:

       First, the defendant made a threat to unlawfully damage or destroy a building by means
       of fire or an explosive;

       Sec\Jnd, the defendant used an instrument (lf interstate commerce, such as the mail, to
       communicate the threat; and

        Third, the defendant acted knowingly and willfully.




                                                  4


           Case 2:18-cr-00176-PP Filed 11/10/18 Page 4 of 14 Document 19
      10.      The parties understand and agree that in order to sustain the charge of mailing

threatening communications, as charged in Counts Five, Six, and Seven, the government must

prove each of the following propositions beyond a reasonahle doubt:

       First, the defendant wrote a letter addressed to a certain person or location containing a
       threat to injure the person of the addressee or of another; and

       Second, the defendant knowingly deposited the letter in any authorized depository for
       mail matter, to be sent or delivered by the Postal Service.

      11.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentcncc report, including that the presentence report be disclosed not less than 35 days

he fore the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      12.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      13.      The defendant acknowledges and agrees that his attorney has discussed the

potentially applicable sentencing guidelines provisions with him to the defendant's satisfaction.

      14.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.




                                                  5


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 5 of 14 Document 19
                              Sentencing Guidelines Calculations

      15.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate infonnation that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      16.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offenses to

which the defendant is pleading guilty.

                                       Base Offense Level

      17.      The parties agree to recommend to the sentencing court that the applicable base

offense level for the oflcnscs to which the defendant is pleading guilty is 12 under Sentencing

Guidelines Manual § 2A6. I(a)( I).

                                 Specific Offense Characteristics

      18.      The parties agree to recommend to the sentencing court that, because the offenses

involved more than two threats, a two-level increase is applicable under Sentencing Guidelines

Manual § 2A6.1 (b)(2)(A).




                                                  6


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 6 of 14 Document 19
                                        Hate Crime Motivation

      19.         The parties agree to recommend to the sentencing court that, because the

defendant intentionally selected any victim or any property as the object of the offense because

of the race, religion, or ethnicity of any person, a three-level increase under Sentencing

Guidelines Manual§ 3A1.1(a) is applicable.

                                     Acceptance of Responsibility

      20.         The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3El. J(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under§ 3E1.1 (a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual§ 3E1.1(b) because the defendant

timely notified authorities of his intention to enter a plea of guilty.

                                    Sentencing Recommendations

      21.         Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

         22.      Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

         23.      The parties acknowledge, understand, and agree that the government will

recommend a sentence within the applicable sentencing guideline range, as determined by the

court.



                                                     7


               Case 2:18-cr-00176-PP Filed 11/10/18 Page 7 of 14 Document 19
                                Court's Determinations at Sentencing

      24.        The parties acknowledge. understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      25.        The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                     SPECIAL ASSESSMENT

      26.        The defendant agrees to pay the special assessment in the amount of $400 prior to

or at the time of sentencing.

                             DEFENDANT'S WAIVER OF RIGHTS

      27.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      lf the defendant persisted in a pica of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

            b.       If the trial is a jury trial, the jury would be composed of twelve citizens
                     selected at random. The defendant and his attorney would have a say in who
                     the jurors would be by removing prospective jurors for cause where actual
                     bias or other disqualification is shown, or without cause by exercising
                     peremptory challenges. The jury would have to agree unanimously before it
                                                  8


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 8 of 14 Document 19
                     could return a verdict of guilty. The court would instruct the jury that the
                     defendant is presumed innocent until such time, if ever, as the government
                     establishes guilt by competent evidence to the satisfaction ofthe jury beyond a
                     reasonable doubt.

             c.      If the trial is held by the judge without a jury, the judge would find the facts
                     and dctcnnine, after hearing all of the evidence, whether or not he was
                     persuaded of defendant's guilt beyond a reasonable doubt.

             d.      At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and he would have the right to cross-examine
                     those witnesses. In turn the defendant could, but is not obligated to, present
                     witnesses and other evidence on his own behalf. The detl:ndant would be
                     entitled to compulsory process to call witnesses.

             e.      At such trial, defendant would have a privilege against self-incrimination so
                     that he could decline to testify and no inforcncc of guilt could be drawn from
                     his refusal to tcstity. If defendant desired to do so, he could testify on his own
                     behalf.

      28.         The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      29.         The defendant acknowledges and understands that he will be adjudicated guilty of

the offenses to which he will plead guilty and thereby may be deprived of certain rights,

including but not limited to the right to vote, to hold public office, to serve on a jury, to possess

firearms, and to be employed by a federally insured financial institution.


                                                    9


             Case 2:18-cr-00176-PP Filed 11/10/18 Page 9 of 14 Document 19
     30.       The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions. of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                             Further Civil or Adminidrative Action

      31.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debannent proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                     GENERAL MATTERS

      32.       The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      33.       The parties acknowledge, understand, and agree that the United States Attorney's

otlke is free to notify any local, state, or federal agency of the defendant's conviction.

      34.       The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Acl, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and t\irther may make a recommendation regarding the sentence to be imposed.


                                                  10


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 10 of 14 Document 19
The defendant acknowledges and understands that comments and recommendations hy a victim

may be different from those of the parties to this agreement.

              EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      35.       The defendant acknowledges and understands ifhe violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or ifthe defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                        VOLUNTARINESS OF DEFENDANT'S PLEA

      36.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.



                                                 11


            Case 2:18-cr-00176-PP Filed 11/10/18 Page 11 of 14 Document 19
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the tenns
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.




                                             CHADWICK GRUBBS
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision.to enter into this agreement is an informed
and voluntary one.




                                             ANDERSON M. OANSNER
                                             Attorney for Defendant

For the United States of America:



Date:   II - q • i<>lt
                                             MATTHEW D. KRUEGER
                                             United States Attorney



Date:   l{ /ti/:JJ{B'
          I 7                                GG()STAb
                                             Assistant United States Attorney
                                                                                       -
                                           •G1.~
                                             Trial Attorney
                                             Criminal Section, Civil Rights Division
                                                12


          Case 2:18-cr-00176-PP Filed 11/10/18 Page 12 of 14 Document 19
                                                    Attachment A

       On May 7, 2018, while he was an inmate at Winnebago County Jail in Oshkosh,
Wisconsin, Chadwick Grubbs wrote a letter addressed to the .Jewish Community Center
("JCC") and knowingly deposited it in the jail's mail system. Grubbs was advised through the
inmate handbook al booking that letters placed in the jail's mail system would be delivered by
the U.S. Potal Service. The letter, dated May 7, 2018, states:

           TO WHOM IT MAY CONCERN:

           The only thing worse than Niggers arc Jews. A Part of the Zionist Machine, you
           guys are the real threat! My plan of action is to level the playing field in
           Milwaukee, Wl and even up the score.

           Having recently been released from Waupun prison, I have had ample time to
           methodically plan an attack. l have already had an associate conduct
           surveillance of the property and building. lam committed and fully intend to
           murder as many kykcs as l possibly can. On the street I have access to an AR-
           15 as well as a 9mm handgun and body armor. If I must die accomplishing my
           ultimate goal, then I will be a casualty of war, a seat in Valhalla all but secured
           for me. Shooting it out does11 't deter me.

           DO NOT UNDFRESTTMA TE ME OR MY REACH. I already have one hate
           crime conviction under my belt, for attacking an African, 1 as well as many
           unreported/uncharged incidents. I am a violent White Supremacist from the
           West Coast, with confirmed ties to an nrganization. I am determined to carry
           this out..

           l am currently serving a county jail sentence for battery, for an assault against a
           jewish [sic] inmate at Oshkosh Correctional Tnstitute.2 I get out May 30'h, and
           am going to put my plan into action soon. Your center is currently being
           watched, the comings and goings noted so I can ensure maximum carnage on the
           day of reckoning. Many of your members will be taking a ride to the afterlife.
            I do have some morals, so keep women and children away to minimize collateral
           damage. This will be a bloody massacre of epic proportions. lt will put the
           shooting of the sikb [sic] temple on Oak Creek to shame, that much I can promise
           you. See you soon!!!

           Sincerely, Chad Grubbs
           14Y-188 SWP

         On May 15, 2018, while he was an inmate at Winnebago County Jail, Grubbs wrote a
letter addressed to the JCC and placed it in the jail's mail system, The letter states:


1 This   assertion is accurate.
2   This assertion is accurate, in that Grubbs perceived the inmate to be Jewish.




             Case 2:18-cr-00176-PP Filed 11/10/18 Page 13 of 14 Document 19
       TO WHOM IT MAY CONCERN:

       The final countdown is looking on the horizon. Maximum carnage will be
       intlieted upon your people. I hope you have made the appropriate arrangements
       to make women and children scarce. Or they will be cut down with the rest. No
       one will be spared. Soon l will make a trip to pick up firearrns, and the hunting
       will begin. This is not a game, nor arc these idle threats. This is deadly serious
       business. I do not make promises l cannot keep. It is your center's destiny, and
       mine as well. I am a modern day Viking, and once a decision to act is made it
       cannot be recanted even if death occurs in the process.

       Sincerely,
       Chad E. Grubbs

        On May 16, 2018, while he was an inmate at Winnebago County Jail, Grubbs wrote a
letter addressed to the JCC and knowingly deposited it in the jail's mail system. The letter is
dated May 16, 2018, and states:

       TO WHOM ff MAY CONCERN:

       I am having your known members of the center researched. My associates are
       creating explosive devices aka "dirty bombs" to use on the center when it's at
       it's [sic) most vulnerable. Soon, very soon, a day of terror will arrive in
       Whitefish Bay. If I am arrested or killed completing my mission there are others
       who will take my place. This is a full fledged War, RAHOWA, and lives must
       be lost.

       In short order you will find out just how serious I am. I do not make promises I
       do not keep. I will be making a well planned and well executed assault of your
       premises. I will be there very soon.

       Sincerely, Chad Grubbs
       14"'788

        Grubbs intended for these letters to be delivered by the United States Postal Service to
the JCC. Grubbs used certain numbers, terms, and symbols in his letters because of their
significance to white supremacists. "14"'788" signifies the following: (1) the "14 words" that
comprise a central white supremacist creed, "we must secure the existence of our people and
the future for white children"; (2) the lightning bolts symbol used by the Nazi paramilitary
organization the SS; and (3) "Heil Hitler," symbolized by the number 88, because the letter H
is the eighth letter of the alphabet. "RAHOWA" is a white supremacist terrn that stands for
"racial holy war," and "SWP" stands for "Supreme White Power."




         Case 2:18-cr-00176-PP Filed 11/10/18 Page 14 of 14 Document 19
